Case: 19-12307   Date Filed: 10/04/2019   Page: 1 of 2


                                                       [DO NOT PUBLISH]


               IN THE UNTIED STATES COURT OF APEALS

                       FOR THE ELEVENTH CIRCUIT
                          _____________________

                                No. 19-12307
                            Non-Argument Calendar
                           _____________________

                      D.C. Docket No. 0:19-cv-60350-BB

VILMA WALKER,
LORREN G. SOARES,

                                                       Plaintiffs-Appellants,

versus

DEUTSCHE BANK NATIONAL TRUST COMPANY,
Solely as trustee for Harbor View Mortgage, Loan Trust Mortgage
Loan Pass-Through Certificate 2007-6,
BROWARD COUNTY FLORIDA 17TH DISTRICT,

                                                       Defendants-Appellees.

                           _____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                           _____________________

                               (October 4, 2019)

Before WILSON, JORDAN, and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-12307     Date Filed: 10/04/2019    Page: 2 of 2


      Vilma Walker and Lorren Soares sued Deutsche Bank National Trust

Company and Broward County, Florida, under 42 U.S.C. § 1983, seeking damages

for their eviction from a condominium located in Ft. Lauderdale. Their complaint

(and their amended complaint) alleged violations of their First, Fourth, Fifth, and

Fourteenth Amendment rights.

      The district court, acting sua sponte, dismissed the case for lack of subject-

matter jurisdiction, and denied further leave to amend. Ms. Walker and Ms. Soares

now appeal.

      We affirm. In their brief, Ms. Walker and Ms. Soares complain about the

conduct of Deutsche Bank but do not challenge the district court’s ruling on subject-

matter jurisdiction. As a result, they have abandoned any such challenge and

affirmance is in order. “While we read briefs filed by pro se litigants liberally, issues

not briefed on appeal by a pro se litigant are deemed abandoned.” Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (citation omitted).

      AFFIRMED.




                                           2